         Case 1:20-cv-00667-PGG Document 10 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE TRAVELERS INDEMNITY
COMPANY, THE PHOENIX INSURANCE
COMPANY, TRAVELERS PROPERTY
CASUALTY COMPANY OF AMERICA,                                   ORDER
and THE TRAVELERS INDEMNITY
COMPANY OF CONNECTICUT,                                   20 Civ. 667 (PGG)

                          PlaintiffS,

            - against -

ALLIANCE MECHANICAL GROUP, INC.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference currently scheduled for May 21, 2020

is adjourned to June 18, 2020 at 11:00 a.m.

Dated: New York, New York
       May 11, 2020
